Citation Nr: 0938536	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-30 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine (back disorder).

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1990 to 
August 1991.  He also served in the Army National Guard from 
October 1983 to November 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 RO decision that denied service 
connection for a back disorder and a right shoulder disorder.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right shoulder disorder first manifested many 
years after discharge, and is not related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right shoulder disorder are not met, and a right shoulder 
disorder may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid. 38 C.F.R. § 3.303(d); 38 
U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
found that while § 1154(b) relaxes the evidentiary burden for 
a combat Veteran with respect to evidence of an in-service 
occurrence of an injury, it does not create a statutory 
presumption that the combat Veteran's disease or injury is 
automatically service connected.  The Veteran is still 
required to provide competent evidence of a relationship 
between an injury in service and a current disability.

The Veteran contends that he sustained a right shoulder 
injury while loading equipment on tracked vehicles at the 
Port of Dammam in March 1991.  He states that he thought that 
the pain would go away, but came in for treatment in July 
1991, complaining of pain, because his pain had not gone 
away.  

Service treatment records (STRs) associated with the 
Veteran's claims file show that he was afforded a clinical 
evaluation and physical examination in October 1990 at 
induction.  The clinical evaluation was normal and there was 
no evidence of a right shoulder disorder.  The Veteran 
underwent a clinical evaluation and physical examination in 
July 1991 prior to discharge from service.  The clinical 
evaluation was normal and no right shoulder disorder was 
noted.  However, the Veteran's STRs reflect that he was 
evaluated for complaints of right shoulder pain at the end of 
July 1991.  He was noted to experience pain during external 
rotation and the assessment was right shoulder pain and 
possible bursitis.  

The Veteran's VA treatment records from June 2005 to December 
2007 and numerous other records obtained from the Social 
Security Administration (SSA) show continued complaints of 
and treatment for right shoulder problems.

The Veteran underwent a VA examination in February 2008.  The 
Veteran reported a history of a right shoulder injury while 
on active duty in 1991 when he caught his arm in a terminal 
hole while trying to load a radio and heard a popping sound, 
with resulting pain to the right shoulder.  The examination 
revealed some limitation of motion.  There was no recurrent 
shoulder dislocation and no loss of a bone or part of a bone.  
X-ray findings of the right shoulder showed mild AC 
degenerative joint disease (DJD), right shoulder.  Upon a 
thorough and complete review of the Veteran's file, the 
examiner concluded that the Veteran's right shoulder disorder 
was less likely as not caused by or a result of the injury he 
sustained during his military service.  The examiner stated 
that, although DJD may be a result of an injury, it is just 
as least as likely that DJD is due to aging, along with 
normal wear and tear.  He further explained, however, that 
the injury in service was not severe enough to cause residual 
effects.  

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for a right shoulder condition in this instance.  
The Board notes that 38 U.S.C.A. § 1154(b) specifically 
allows combat Veterans, in certain circumstances, to use lay 
evidence to establish service connection for a disease or 
injury.  Although section 1154(b) relaxes the evidentiary 
burden for a combat Veteran with respect to evidence of an 
in-service occurrence of an injury, it does not create a 
statutory presumption that the combat Veteran's disease or 
injury is automatically service-connected.  See Dalton, 21 
Vet. App. at 37.  The Veteran must still provide competent 
evidence of a relationship between an injury in service and a 
current disability.

Here, although there is medical evidence of a right shoulder 
injury during service, during the month prior to discharge, 
there had still not been a diagnosis of right shoulder 
disability.  Nor is there evidence of right shoulder 
arthritis within the presumptive period of one year after 
separation from service.  The first evidence of treatment for 
a right shoulder disorder was not until many years after 
discharge from active duty and there is no medical evidence 
linking any current disability to service, to include his in-
service right shoulder injuries.  In addition, the February 
2008 VA examiner, after reviewing the claims folder and 
physically examining the Veteran, opined that he did not have 
a right shoulder disorder that was related to his period of 
service, to include his combat service during the Persian 
Gulf War.  The examiner determined that the evidence of 
injury in service did not reflect injury sufficient to cause 
the residual effects of the Veteran's right shoulder 
disorder, and there is no contrary medical opinion of record 
which disputes the examiner's stated rationale.  Thus, 
because the preponderance of the evidence is against the 
claim, service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the current appeal.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide. 38 C.F.R. § 
3.159(b)(1); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in October 2004 that fully addressed the 
notice elements that was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the service 
connection claim and of the Veteran's and VA's respective 
duties for obtaining evidence.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Here, the Veteran was not provided with notice 
of the bases for assigning ratings and effective dates.  
However, since the claim is being denied, there is no 
prejudice as a result of such lack of notice.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records, including 
records of his reserve service, have been obtained.  The 
Veteran was afforded a VA examination in connection with the 
current claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim. Therefore, no 
further assistance to the Veteran with the development of the 
evidence is required.


ORDER

Service connection for a right shoulder disorder is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for a back condition.  VA's duty 
to assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran asserts that he currently has a back disorder, 
which resulted from loading tanks in March 1991.  He asserts 
that he began to experience symptoms of a back disorder and 
was treated with medication while in service.  He claims that 
he continued to experience back pain upon his discharge from 
active duty.  

Service treatment records show that the Veteran complained of 
lower back pain in August 1991.  No specific injury was 
noted, however.

The Veteran's private treatment records, VA treatment records 
and SSA records show ongoing treatment for low back pain and 
numerous diagnosis, including broadbased central disc 
protrusion, L2-3, causing mild spinal stenosis; small to 
medium-sized central disc protrusion, L3-4, without definite 
impingement; possible small broadbased central disc 
protrusion, L4-5, without impingement; small right 
paracentral disc protrusion, L5-S1, with possible right S1 
impingement; and multi-level degenerative disk disease.  In a 
June 2006 treatment note, the Veteran's private physician 
indicated that it was possible that the Veteran's back 
disorder resulted from numerous blows to his back that he 
experienced in service.  However, he also indicated that his 
back disorder could have pre-existed active duty.  

The next pertinent post-service record is a statement from 
the Veteran's fellow soldier.  He stated that he remembered 
that the Veteran injured his lower back in March 1991, while 
trying to lift heavy tools out of a tank.  He stated that the 
Veteran went to the hospital and as a result of the injury 
and was put on light duty.  

The Veteran's wife indicated in an April 2006 statement that 
the Veteran continues to have problems with his back all 
throughout the day.

The Board notes that the Department of Army determination 
recommended denial of amendment of records to show that the 
Veteran sustained a back injury in 1991.  However, the Board 
also notes numerous references to injuries and impact on the 
Veteran's back and notes that the Veteran has not been 
provided with a VA medical examination assessing the etiology 
of his current back disorder.  Under the VCAA, VA is obliged 
to provide a medical examination and/or obtain a medical 
opinion when the record contains competent evidence that the 
claimant has a current disability and indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service, but does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall schedule the Veteran 
for a VA 
spine examination in order to determine 
whether any current back disorder is 
related to active service.  The claims 
file must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the 
examination.  Any special studies should 
be accomplished, if deemed to be necessary 
by the examiner.

The examiner is requested to provide an 
opinion as to whether a current back 
disorder exists, and if so, whether it is 
at least as likely as not (50 percent 
probability or greater) that it had its 
onset during active service, or is related 
to any in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

2.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


